J-S77018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: E.L., III, A   :   IN THE SUPERIOR COURT OF
MINOR                              :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: E.L., JR., FATHER       :
                                   :
                                   :
                                   :
                                   :   No. 854 MDA 2016

                 Appeal from the Order Entered May 10, 2016
              In the Court of Common Pleas of Wyoming County
                     Civil Division at No(s): 2014-00010

IN THE INTEREST OF: J.J.L., A      :   IN THE SUPERIOR COURT OF
MINOR                              :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: E.L., JR., FATHER       :
                                   :
                                   :
                                   :
                                   :   No. 855 MDA 2016


                 Appeal from the Order Entered May 10, 2016
              In the Court of Common Pleas of Wyoming County
                     Civil Division at No(s): 2014-00011

IN THE INTEREST OF: D.L., A        :   IN THE SUPERIOR COURT OF
MINOR                              :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: E.L., JR., FATHER       :
                                   :
                                   :
                                   :
                                   :   No. 856 MDA 2016

                 Appeal from the Order Entered May 10, 2016
              In the Court of Common Pleas of Wyoming County
                     Civil Division at No(s): 2014-00012
J-S77018-16



    IN THE INTEREST OF: T.L., A            :   IN THE SUPERIOR COURT OF
    MINOR                                  :        PENNSYLVANIA
                                           :
                                           :
    APPEAL OF: E.L., JR., FATHER           :
                                           :
                                           :
                                           :
                                           :   No. 857 MDA 2016

                  Appeal from the Order Entered May 10, 2016
               In the Court of Common Pleas of Wyoming County
                      Civil Division at No(s): 2014-00013


BEFORE: PANELLA, OLSON, and PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                             FILED JANUARY 05, 2017

        E.L., Jr. (“Father”), appeals from the orders1 entered on May 10, 2016,

granting petitions filed by Wyoming County Human Services a/k/a Wyoming

County Children and Youth Services (“CYS”) and involuntarily terminating his

parental rights to his four male children: T.L. (born August 2010); D.L.,

(born November 2009); J.J.L., (born June 2008); and E.L., III, (born March

2007) (collectively “Children”). We affirm.

        We previously set forth the factual background and procedural history

of this case as follows.

        Father was incarcerated in 2011 after being convicted of
        possession of a firearm without a license. In October and
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1
    This Court sua sponte consolidated the four appeals in this matter.



                                           -2-
J-S77018-16


     November 2014, Father was transitioning back to society, living
     in a halfway house.

     Prior to 2011, Children lived with Father and natural Mother,
     H.M., (“Mother”), as well as K.A.P., Jr., Mother’s oldest child
     from another man.       In November 2012, while Father was
     incarcerated, CYS received a referral that the two oldest children
     were not enrolled in school and that there were concerns for
     Children’s health and well-being in the home. As a result, in
     December 2012, Children were removed from Mother’s home by
     CYS. Children have been in the custody of CYS since 2012;
     Children, along with their half-brother, K.A.P., Jr., have been in
     the care of F.S. and R.S., (“Foster Parents”), since the summer
     of 2013.

     The court granted a goal change to adoption on January 13,
     2014. Father was released from his incarceration one week
     later, on January 21, 2014. Foster Parents are prospective
     adoptive parents; they wish to adopt Children, as well as K.A.P.,
     Jr. CYS filed petitions for involuntary termination of Father's
     parental rights with respect to Children on August 22, 2014.

     On November 19, 2014, the trial court granted CYS’ petitions
     and terminated Father’s parental rights as to Children. Father
     lodged an appeal, and this Court found that CYS failed to prove
     by clear and convincing evidence that Father’s parental rights
     should be terminated pursuant to 23 Pa.C.S.A. § 2511(a)(2) and
     (b), and reversed the termination order. Unbeknownst to [CYS
     or this Court], during the pendency of that first appeal, Father
     was re-incarcerated for not following the terms of the halfway
     house in which he was residing.

     On March 7, 2016, CYS filed a second set of petitions seeking
     involuntary termination of Father’s parental rights as to Children.
     On April 14 and 28, 2016, the trial court held a hearing on these
     termination petitions.    At the hearing, Father testified that he
     never received notice of this Court’s July 2, 2015 decision
     reversing the trial court’s November 19, 2014 termination
     orders. He also explained that he did not attempt to contact
     Children or CYS because of the November 19, 2014 order
     terminating his parental rights. In his brief before this Court,
     Father concedes that he learned of this Court’s July 2, 2015
     decision in late-January 2016.


                                    -3-
J-S77018-16


     The attorney who represented Father during the first termination
     proceedings also testified at the termination hearing. He stated
     that upon receipt of this Court’s July 2, 2015 decision he
     attempted to contact Father, but could not reach him. CYS also
     requested that Father’s attorney provide Father’s last known
     address. Father’s attorney provided CYS with the address Father
     supplied and CYS subsequently attempted to contact Father at
     that address. At least one letter to Father at that address was
     signed for by an adult individual who claimed to be Father.

     Meagan Janiszweski (“Janiszweski”), the CYS caseworker
     assigned to the family since the inception of the case testified
     that, at placement, Children had scabies, dental issues, were
     behind on their vaccinations, and a couple of the Children had
     bronchitis. D.L. had bottle rot. Foster Parents have met the
     medical, dental, and vision care needs of Children. T.L. attends
     Roslund School, and the other Children attend Evans Falls
     School. Foster Parents also addressed three of the Children’s
     speech difficulties. Children are excelling in school. Foster
     Parents properly feed and clothe Children. T.L. and D.L. share a
     bedroom, and J.J.L. and E.L. share a bedroom. K.A.P., Jr., has
     his own bedroom at Foster Parents’ home.

     Children had emotional issues when they were placed with
     Foster Parents, and have received counseling. Since July 2014,
     none of the Children [has] requested to see Father. Only E.L.
     recognizes Father as his natural father. T.L. and D.L. refer to
     Foster Parents as “mom” and “dad.” J.J.L. and E.L. realize that
     Foster Parents are not their biological parents.       Janiszweski
     testified that a bond has developed between Children and Foster
     Parents. Children are very attached to Foster Parents. There is
     no bond between Children and Father at this time. Janiszweski
     testified that termination of Father’s parental rights would be in
     Children’s best interests. Janiszweski also testified there would
     not be any bond between Children and Father if they were
     returned to him at this time. Father never requested visitation
     of Children through CYS after July 2014. CYS would have
     accommodated such a request.         Foster Mother testified that
     T.L. and D.L. were placed with her and Foster Father in May
     2013, and J.J.L. and E.L., III, were placed with them in August
     2013. Foster Mother testified that Children have not mentioned
     Father.




                                   -4-
J-S77018-16


        The trial court also took judicial notice of the evidence presented
        at the previous termination proceeding. On May 10, 2016, the
        trial court terminated Father’s parental rights pursuant to 23
        Pa.C.S. § 2511(a)(1,2,5, [and] 8) and (b).2 This timely appeal
        followed.3

In re E.L., 2016 WL 6542703, *1-2 (Pa. Super. Oct. 28, 2016) (unpublished

memorandum) (internal citations, alterations, and ellipsis omitted).

        We initially remanded this matter to the trial court and instructed it to

undertake an appropriate analysis pursuant to section 2511(b). See id. at

*3-4.    After the trial court issued its Rule 1925(a) opinion containing its

section 2511(b) analysis, Father and CYS filed supplemental briefs with this

Court. The matter is now ripe for disposition on the merits.

        Father raises four issues for our review:

    1. Is reversal required where the [trial] court’s opinion terminating
       [Father’s] rights: (1) failed to make any findings of fact
       concerning the needs, welfare, emotional bond, love, comfort,
       security, and stability of [C]hildren; (2) failed to contain any
       analysis of the elements of 23 Pa.C.S.A. § 2511 beyond a mere
       recitation of the language of the statute itself; and (3) where
       CYS [] failed to produce any testimony or evidence concerning
       the emotional bond between Father [] and [C]hildren?

    2. Did the [trial] court commit an error of law by utilizing a lower
       standard of proof (preponderance of the evidence) when it
       conducted an analysis under 23 Pa.C.S.A. § 2511(b)?
____________________________________________


2
  Although the trial court did not cite the relevant statutory sections, its use
of the Adoption Act’s language indicates the sections under which the trial
court terminated Father’s parental rights.
3
  Father and the trial court complied with Pennsylvania Rule of Appellate
Procedure 1925.




                                           -5-
J-S77018-16



     3. Did the [trial] court commit an error of law and error of fact
        when it held that the “last known address” of [Father], for
        service of process purposes, was a residential address
        notwithstanding that the [trial] court also found that [Father]
        was incarcerated by the Department of Corrections throughout
        these proceedings?

     4. Did the [trial] court commit an error of law and violate the
        doctrine of [l]aw of the [c]ase, when the [trial] court held that
        the six [] and [12] month time periods of 23 Pa.C.S.A. § 2511,
        were met, such that [Father] neglected [C]hildren’s needs,
        notwithstanding that during the majority of the time periods in
        question [Father’s] rights were improperly terminated by prior
        order of the [trial] court, [Father] was directed not to contact
        [C]hildren by order of the court, and by reason that a prior panel
        of the Superior Court determined that [Father] was thwarted in
        his attempts to contact [C]hildren?

Father’s Brief at xiii; Father’s Supplemental Brief at iv.4

        We consider Father’s first and second issues together. In those issues,

Father challenges the sufficiency of the evidence to support the trial court’s

termination of his parental rights.

        In a proceeding to terminate parental rights involuntarily, the
        burden of proof is on the party seeking termination to establish
        by clear and convincing evidence the existence of grounds for
        doing so. The standard of clear and convincing evidence is
        defined as testimony that is so clear, direct, weighty[,] and
        convincing as to enable the trier of fact to come to a clear
        conviction, without hesitance, of the truth of the precise facts in
        issue. It is well established that a court must examine the
        individual circumstances of each and every case and consider all
        explanations offered by the parent to determine if the evidence
        in light of the totality of the circumstances clearly warrants
        termination.

____________________________________________


4
    We have re-numbered the issues for ease of disposition.



                                           -6-
J-S77018-16


     We review a trial court’s decision to involuntarily terminate
     parental rights for an abuse of discretion or error of law. Our
     scope of review is limited to determining whether the trial court’s
     order is supported by competent evidence.

In re Adoption of G.L.L., 124 A.3d 344, 346 (Pa. Super. 2015) (internal

quotation marks and citations omitted).

     The trial court terminated Father’s parental rights under 23 Pa.C.S.A.

§§ 2511(a)(1),(2),(5) and (8), and (b).     This Court may affirm the trial

court’s decision regarding the termination of parental rights with regard to

any one subsection of section 2511(a). See In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

We focus our attention on section 2511(a)(2) along with section 2511(b).

Those statutory provisions provide that:

     (a) General rule.-The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                ***

     (2) The repeated and continued incapacity, abuse, neglect or
     refusal of the parent has caused the child to be without essential
     parental care, control or subsistence necessary for his physical
     or mental well-being and the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                ***

     (b) Other considerations.--The court in terminating the rights of
     a parent shall give primary consideration to the developmental,
     physical[,] and emotional needs and welfare of the child. The
     rights of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,


                                    -7-
J-S77018-16


     income, clothing[,] and medical care if found to be beyond the
     control of the parent.

23 Pa.C.S.A. § 2511.

     The focus in terminating parental rights under section 2511(a) is on

the parent, but, under section 2511(b), the focus is on the child.        In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc). As

this Court explained:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect[,] or refusal;
     (2) such incapacity, abuse, neglect[,] or refusal has caused the
     child to be without essential parental care, control[,] or
     subsistence necessary for his physical or mental well-being; and
     (3) the causes of the incapacity, abuse, neglect[,] or refusal
     cannot or will not be remedied. The grounds for termination due
     to parental incapacity that cannot be remedied are not limited to
     affirmative misconduct. To the contrary, those grounds may
     include acts of refusal as well as incapacity to perform parental
     duties.

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (internal

quotation marks and citation omitted).

     As this Court explained,

     incarceration is a factor, and indeed can be a determinative
     factor, in a court’s conclusion that grounds for termination exist
     under [section] 2511(a)(2) where the repeated and continued
     incapacity of a parent due to incarceration has caused the child
     to be without essential parental care, control or subsistence and
     that the causes of the incapacity cannot or will not be remedied.

In re A.D., 93 A.3d 888, 897 (Pa. Super. 2014) (citation omitted).

     Moreover, a parent is required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. In re A.L.D.,

                                    -8-
J-S77018-16


797 A.2d 326, 337 (Pa. Super. 2002). A parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous. Id. at 340.

     In this case, Father’s incarceration caused his repeated and continued

incapacity to perform his parental duties. Moreover, such incapacity caused

Children to be without essential parental care necessary for their physical

and mental well-being.     As noted above, once Father was incarcerated

Children were not enrolled in school, developed health issues, and did not

receive required vaccinations. As such, CYS proved the first two elements of

section 2511(a)(2) by clear and convincing evidence.

     We next turn to the third element of section 2511(a)(2) – whether the

causes of Father’s incapacity cannot or will not be remedied. This element

was the focus of this Court’s July 2, 2015 memorandum reversing the first

set of termination orders.   See In re E.L., 2015 WL 6950102, *9 (Pa.

Super. July 2, 2015) (unpublished memorandum).         We conclude that the

trial court correctly held that the intervening events between the hearing on

the first set of termination petitions and the hearing on the second set of

termination petitions proved by clear and convincing evidence that Father’s

incapacity will not be remedied.

     At the time of the prior termination hearing, Father was released to a

halfway house; however, as noted above, he was again incarcerated at the

time of the hearing on the second set of termination petitions. Furthermore,


                                    -9-
J-S77018-16


although Father received notice of this Court’s decision in January 2016, he

was aware at least 13 months prior to that date that he appealed the trial

court’s November 19, 2014 termination orders.        Father failed to ascertain

the status of the appeal during that 13-month time period.

       After Father learned of this Court’s decision, he failed to take the

necessary steps to undertake parental duties. It does not take an extended

period of time to send cards, notes, pictures, etc.       Even after Father was

notified of this Court’s decision, he failed to send any such cards, notes, or

pictures to Children.    In A.L.D., this Court held that a parent must act

diligently to undertake full parental responsibilities.    A.L.D., 797 A.2d at

337.    In this case, Father failed to act diligently.     Thus, the trial court

properly rejected Father’s claims that he wants to be involved in the

Children’s lives.   Thus, the concern expressed by this Court in its July 2,

2015 memorandum, i.e., that there was no evidence that Father would not

be able to remedy his incapacity caused by his incarceration and that he

could potentially be reunified with the Children, no longer exists.

       Moreover, we conclude that this case is more akin to Adoption of

Baby Boy A. v. Catholic Soc. Servs. of Diocese of Harrisburg, Pa.,

Inc., 517 A.2d 1244 (Pa. 1986) than In Re P.S.S.C., 32 A.3d 1281 (Pa.

Super. 2011), appeal denied, 38 A.3d 826 (Pa. 2012).           In P.S.S.C., this

Court reversed the termination of parental rights because all of the notices

sent to the father were in English and the father spoke only Spanish. This


                                     - 10 -
J-S77018-16


Court found that the father in P.S.S.C. attempted to use the resources

available to him in prison; however, there were no resources available to a

Spanish speaking father unrepresented by counsel.      Id. at 1286.    In this

case, Father had resources available to him in prison, e.g., the prison mail

system, which he could utilize to undertake parental responsibilities.     He

failed to do so.

      In Baby Boy A., our Supreme Court affirmed the termination of

parental rights of an illiterate father who failed to take advantage of the

opportunities available to him in order to undertake parental responsibilities

for his son. Baby Boy A., 517 A.2d at 1245-1246. In this case, Father had

opportunities to undertake parental responsibilities with Children both prior

to the original termination of his parental rights and after learning of this

Court’s reversal of that order. His prolonged failure to undertake parental

responsibilities with respect to Children makes his expression of interest in

asserting parental rights non-persuasive.

      Father also asserts that CYS made no effort to contact him regarding

the result of his previous appeal and failed to make reasonable efforts to

reunite him with Children. According to Father, this rendered his failure to

care for Children excusable.    This argument is without merit.     In In re

D.C.D., 105 A.3d 662 (Pa. 2014), our Supreme Court held that trial courts

are not required to consider reasonable reunification efforts by CYS in

relation to a decision to terminate parental rights under section 2511(a)(2).


                                    - 11 -
J-S77018-16


Id. at 675. As such, In re I.G., 939 A.2d 950, 951 (Pa. Super. 2007), the

case upon which this Court previously relied to reverse the first set of

terminations orders, is no longer applicable to this matter.      Instead, the

intervening events between the hearings on the first and second sets of

termination petitions support the trial court’s conclusion that Father’s

incapacity will not be remedied. Accordingly, we conclude that CYS proved

by clear and convincing evidence that section 2511(a)(2) was satisfied.

      Having determined that section 2511(a)(2) was satisfied by clear and

convincing evidence, we next turn to whether section 2511(b) was satisfied

by clear and convincing evidence.

      If the grounds for termination under [section 2511(a)] are met,
      a court shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The
      emotional needs and welfare of the child have been properly
      interpreted to include intangibles such as love, comfort, security,
      and stability. [Our Supreme Court has] held that the
      determination of the child’s needs and welfare requires
      consideration of the emotional bonds between the parent and
      child. The utmost attention should be paid to discerning the
      effect on the child of permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal quotation marks and

citations omitted).

      After a careful review of the record in this matter, we find that there is

support for the trial court’s factual findings and the trial court’s legal




                                    - 12 -
J-S77018-16


conclusion that termination was in Children’s best interest.5          Janiszweski’s

and Foster Mother’s testimony, as set forth in detail above, support the trial

court’s finding that the Children’s needs and welfare are best served by the

termination of Father’s parental rights.           Specifically, with Foster Parents,

____________________________________________


5
  Father argues that the trial court applied the wrong legal standard when
making its section 2511(b) analysis. Father contends that the trial court
only required CYS to prove that termination was in Children’s best interest
by a preponderance of the evidence instead of requiring that CYS prove by
clear and convincing evidence that termination was in Children’s best
interest. Father argues that the trial

       court’s use of the preponderance of the evidence standard is
       apparent in that: (i) the analysis was not performed on a case-
       by-case basis with each child’s needs being treated individually;
       (ii) the analysis used only the evidence and testimony presented
       by CYS; and, (iii) the analysis failed to account for testimony
       presented by CYS as to the role CYS played in preventing
       contact between Father and [C]hildren.

Father’s Supplemental Brief at 2-3.

We ascertain no merit in this argument. First, there is nothing inherent
about a group analysis that leads to the assumption that a preponderance of
the evidence standard was used. Second, we read the trial court’s analysis
as a determination that evidence presented by CYS established clearly and
convincingly that termination was in Children’s best interest because of the
lack of a bond between Father and Children. Lastly, as to the role CYS
played in preventing Father from contacting the Children, again there is
nothing inherent about the lack of discussion regarding CYS’ role in
informing Father of this Court’s prior decision that indicates that the trial
court applied the preponderance of the evidence standard.

Instead, we can assume that the trial court applied the correct standard of
review as we included it in our decision remanding this case to the trial
court. See In re E.L., 2016 WL 6542703, at *3. Moreover, as discussed
infra, we conclude that CYS satisfied its burden of proving termination was
in Children’s best interest by clear and convincing evidence.



                                          - 13 -
J-S77018-16


Children are receiving the health care, education, and love that are required

for their development.         Furthermore, Janiszweski’s and Foster Mother’s

testimony supports the trial court’s finding that no bond exists such that the

Children would suffer permanent emotional harm if Father’s parental rights

were terminated.6 Moreover, it is well-settled that “we will not toll the well-

being and permanency of [a child] indefinitely.” C.L.G., 956 A.2d at 1007.

Father asked the trial court, and now asks us, to permit him to continue to

take advantage of the opportunities presented to him to rejoin society as a

functioning parent.       We decline Father’s invitation.   He was given those

opportunities in the past and he failed to take advantage of those

opportunities. Thus, we conclude that CYS proved that termination was in

Children’s best interest under section 2511(b).       Accordingly, we conclude

that there was sufficient evidence to terminate Father’s parental rights.

       In his third issue, Father argues that he was denied due process of law

when he was not notified of this Court’s July 2, 2015 decision reversing the

November 19, 2014 orders terminating his parental rights as to Children. “A

question regarding whether a due process violation occurred is a question of

law for which the standard of review is de novo and the scope of review is

____________________________________________


6
  Father argues that Janiszweski’s testimony on the bond Father has with
Children was insufficient to prove by clear and convincing evidence that
termination was in the best interest of Children. This argument is without
merit. The totality of Janiszweski’s testimony made obvious the rationale for
her opinion that there is no bond between Father and Children.



                                          - 14 -
J-S77018-16


plenary.”    Commonwealth v. Smith, 131 A.3d 467, 472 (Pa. 2015).         As

this Court explained, in order to satisfy the Fourteenth Amendment’s right to

due process, a parent in a termination proceeding must be able to attend all

hearings, present evidence, cross-examine witnesses against him or her,

and be represented by counsel.     In re G.P.-R., 851 A.2d 967, 976 (Pa.

Super. 2004); see also Hallman v. Dep’t of Human Servs., 630 F. App’x

123, 126 (3d Cir. 2015).

      With respect to the instant petitions, there is no dispute that Father

attended the termination hearing, presented evidence, cross-examined the

witnesses against him, and was represented by court-appointed counsel.

Thus, he received all of the process he was due. Moreover, Father’s reliance

on 23 Pa.C.S.A. § 2513(b) is misplaced.     Section 2513(b) requires that a

parent receive notice of a termination proceeding at least ten days prior to

the hearing on the petition.   See 23 Pa.C.S.A. § 2513(b).     In this case,

Father concedes that he received notice of the hearing in January 2016,

more than 75 days prior to the beginning of the termination hearing in April

2016. See Father’s Brief at 3, citing N.T., 4/28/16, at 42-43; see also N.T.,

4/28/16, at 38-39.      Thus, section 2513(b)’s notice requirement was

satisfied.

      Father also argues that the failure to provide him with notice of this

Court’s July 2, 2015 decision inhibited his ability to exercise his parental

duties with respect to Children. This argument is also without merit. Father


                                   - 15 -
J-S77018-16


concedes that the attorney representing him at the time of this Court’s July

2,   2015   decision   received   notice   of    this   Court’s   decision.   Under

Pennsylvania Rule of Appellate Procedure 121(b), “[s]ervice on a party

represented by counsel shall be made on counsel.”                  Pa.R.A.P. 121(b)

(emphasis added).      This was accomplished. Moreover, Father knew of his

appeal, knew he was represented by counsel in relation to his appeal, and

had means to remain in contact with counsel. Accordingly, Father’s right to

due process of law was satisfied.

      In his final issue, Father argues that the trial court violated the law of

the case doctrine with respect to its section 2511(a)(1), section 2511(a)(5),

and section 2511(a)(8) analysis.      Any error in this respect was harmless.

“An error is harmless if the court determines that the error could not have

contributed to the [outcome of the case].”               Bensinger v. Univ. of

Pittsburgh Med. Ctr., 98 A.3d 672, 683 n.12 (Pa. Super. 2014) (internal

alterations and citation omitted).      As noted above, we conclude that CYS

proved by clear and convincing evidence that termination was appropriate

under sections 2511(a)(2) and (b).         Thus, any error with respect to the

section 2511(a)(1), section 2511(a)(5), and section 2511(a)(8) analysis did

not impact the outcome of this case.            Accordingly, we affirm the orders

terminating Father’s parental rights.




                                      - 16 -
J-S77018-16


     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/5/2017




                          - 17 -